Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to the applicants' communication filed on November 05, 2020.  In virtue of this communication, claims 1-26 are currently presented in the instant application.
Drawings
The drawings submitted on November 05, 2020 have been reviewed and accepted by the examiner.
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-26 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pub No.: US 2021/0029628 A1 (herein “Kim”).

Claims 1 and 14
Consider claim 1, Kim teaches A method for wireless communication at a user equipment (UE), comprising: 
sending, to a network entity, a first request for access to a network slice of a plurality of network slices, the first request comprising an identifier of the network slice (see Kim Fig. 7, Fig. 8, Fig. 10, [0113], [0160], [0305] note registration/session establishment request with S-NSSAI); 
(see Kim Fig. 10, [0305] note reject along with back-off timer); and 
determining whether to send a second request for access to the network slice based at least in part on the at least one condition for retrying to access the network slice (see Kim Fig. 10, [0307] note UE does not make the same registration/session establishment request attempt again until the back-off timer expires). 
Claim(s) 14 is/are rejected for at least the same reason(s) set forth in claim 1.

Claims 2 and 15
Consider claim 2, Kim teaches further comprising: 
determining that the at least one condition for retrying to access the network slice is satisfied (see Kim [0305]-[0307] note back-off timer expires);; 
sending, to the network entity, the second request for access to the network slice (see Kim Fig. 7, Fig. 8, Fig. 10, [0113], [0160], [0305] note registration/session establishment request with S-NSSAI); and 
receiving, from the network entity, a second control message indicating that access to the network slice is allowed (see Kim Fig. 7, Fig. 8, [0150], [0200] note registration accept/PDU session establishment accept). 
Claim(s) 15 is/are rejected for at least the same reason(s) set forth in claim 2.

Claims 3 and 16
Consider claim 3, Kim teaches wherein the at least one condition comprises whether the UE is within a geographic coverage area for the network slice (see Kim [0263]-[0267] note UE may initiation the session with another APN/DNN and change of Cell/TA/PLMN/RAT or change of access type does not stop the back-off timer). 
Claim(s) 16 is/are rejected for at least the same reason(s) set forth in claim 3.

Claims 4 and 17
Consider claim 4, Kim teaches wherein the at least one condition comprises whether a backoff timer associated with the network slice has expired (see Kim [0305]-[0307] note back-off timer). 


Claims 5 and 18
Consider claim 5, Kim teaches wherein the at least one condition comprises whether a session or application type has changed (see Kim [0263]-[0267]] note change of Cell/TA/PLMN/RAT or change of access type does not stop the back-off timer but the UE may initiate emergency services while the back-off timer is running). 
Claim(s) 18 is/are rejected for at least the same reason(s) set forth in claim 5.

Claims 6 and 19
Consider claim 6, Kim teaches A method for wireless communication at a user equipment (UE), comprising: 
sending, to a first network entity, a request for access to a network slice of a plurality of network slices, the request comprising an identifier of the network slice (see Kim Fig. 7, Fig. 8, Fig. 10, [0113], [0160], [0305] note registration/session establishment request with S-NSSAI); 
receiving, from the first network entity, a control message indicating that access to the network slice is allowed (see Kim Fig. 7, Fig. 8, [0150], [0200] note registration accept/PDU session establishment accept); 
sending, to a second network entity, a first control message to establish a session via the network slice (see Kim Fig. 7, Fig. 8, Fig. 10, [0113], [0160], [0305] note registration/session establishment request with S-NSSAI); 
receiving, from the first network entity or the second network entity, a second control message indicating that the session is rejected slice (see Kim Fig. 10, [0305] note reject along with back-off timer); and 
identifying, in the second control message, at least one condition for retrying to establish the session via the network slice (see Kim Fig. 10, [0305]-[0307] note waiting to retry until back-off timer expiration). 
Claim(s) 19 is/are rejected for at least the same reason(s) set forth in claim 6.


Claims 7 and 20
Consider claim 7, Kim teaches further comprising: 
determining that the at least one condition for retrying to establish the session via the network slice is satisfied (see Kim [0305]-[0307] note back-off timer expires); 
sending, to the second network entity, a third control message to establish the session via the network slice (see Kim Fig. 7, Fig. 8, Fig. 10, [0113], [0160], [0305] note registration/session establishment request with S-NSSAI); and 
receiving, from the second network entity, an indication that the session via the network slice is successfully established (see Kim Fig. 7, Fig. 8, [0150], [0200] note registration accept/PDU session establishment accept). 
Claim(s) 20 is/are rejected for at least the same reason(s) set forth in claim 7.

Claims 8 and 21
Consider claim 8, Kim teaches wherein the at least one condition comprises whether the UE is within a geographic coverage area for the network slice (see Kim [0263]-[0267] note UE may initiation the session with another APN/DNN and change of Cell/TA/PLMN/RAT or change of access type does not stop the back-off timer).. 
Claim(s) 21 is/are rejected for at least the same reason(s) set forth in claim 8.

Claims 9 and 22
Consider claim 9, Kim teaches wherein the at least one condition comprises whether a session or application type has changed (see Kim [0263]-[0267]] note change of Cell/TA/PLMN/RAT or change of access type does not stop the back-off timer but the UE may initiate emergency services while the back-off timer is running).. 
Claim(s) 22 is/are rejected for at least the same reason(s) set forth in claim 9.


Claims 10 and 23
Consider claim 10, Kim teaches wherein the at least one condition comprises whether a session and service continuity (SSC) mode has changed (see Kim [0263]-[0267]] note change of Cell/TA/PLMN/RAT or change of access type does not stop the back-off timer but the UE may initiate emergency services while the back-off timer is running). 
Claim(s) 23 is/are rejected for at least the same reason(s) set forth in claim 10.

Claims 11 and 24
Consider claim 11, Kim teaches further comprising: identifying, in the second control message, a rejection cause for the session being rejected (see Kim Fig. 10, [0305] note reject along with back-off timer and reject cause value). 
Claim(s) 24 is/are rejected for at least the same reason(s) set forth in claim 11.

Claims 12 and 25
Consider claim 12, Kim teaches wherein the rejection cause indicates that a session and service continuity (SSC) mode is unsupported (see Kim). 
Claim(s) 25 is/are rejected for at least the same reason(s) set forth in claim 12.

Claims 13 and 26
Consider claim 13, Kim teaches wherein the first network entity comprises an access and mobility management function (see Kim Fig. 10, note AMF), and the second network entity comprises a session management function (see Kim Fig. 10, note SMF).
Claim(s) 26 is/are rejected for at least the same reason(s) set forth in claim 13.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS C HAMMONDS whose telephone number is (571)270-3193.  The examiner can normally be reached on M-F 10:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on (571) 272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARCUS HAMMONDS/Primary Examiner, Art Unit 2647